ACCELERATED JOURNAL ENTRY AND OPINION
This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Loc.R. 11.1, the record from the Cuyahoga County Court of Common Pleas and the briefs of counsel. R.C. 2953.21(A)(2) requires a petition for postconviction relief to be filed within one hundred eighty days of the date of the filing of the transcript in a direct appeal. The issue in this appeal is whether the court erred by dismissing petitioner Franklin Smith's petition for postconviction relief on grounds that he did not file it within the required time period.
Smith filed the transcript of proceedings in his direct appeal on May 3, 2001. He did not file his petition for postconviction relief until December 21, 2001 two hundred thirty-two days after he filed the transcript in his direct appeal. The court clearly lacked jurisdiction to consider the petition. See State v. Halliwell (1999), 134 Ohio App.3d 730,734. The court's lack of jurisdiction renders moot Smith's remaining arguments. The assigned errors are overruled.
Judgment affirmed.
It is ordered that appellee recover of appellant its costs herein taxed.
The court finds there were reasonable grounds for this appeal. It is ordered that a special mandate issue out of this court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
MICHAEL J. CORRIGAN JUDGE, KENNETH A. ROCCO, P.J., and JAMES D. SWEENEY, J., CONCUR.